IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50405
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TONY SPARKS,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. W-99-CR-70-3
                        --------------------
                          December 14, 2001
Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Tony Sparks appeals his sentence from his guilty-plea

conviction for aiding and abetting carjacking which resulted in

the shooting death of Todd Bagley.   See 18 U.S.C. §§ 2, 2119(3).

     Sparks challenges the district court’s application of

U.S.S.G. § 2B3.1(c)(1), which cross-references to the base

offense level for murder, U.S.S.G. § 2A1.1(a).   Sparks asserts

that he was sentenced for a murder that he did not commit.     He

contends that he was at home when the remaining group of

carjackers bought lighter fluid, shot the two victims in the car


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50405
                                -2-

trunk, and then burned the carjacked vehicle.   He contends that

the murders were not reasonably foreseeable to him and, even if

they were, the district court failed to make the requisite

findings under U.S.S.G. § 1B1.3, relevant conduct.

     Contrary to Sparks’ contention, he was not sentenced for

murder; he was sentenced from his guilty-plea conviction for

aiding and abetting carjacking which resulted in the death of

Bagley.   See 18 U.S.C. §§ 2, 2119(3); United States v. Harris,

104 F.3d 1465, 1475 (5th Cir. 1997).   Sparks’ responsibility for

the death of Todd Bagley arises as an element of the offense to

which he pleaded guilty.   See Jones v. United States, 526 U.S.
227, 252 (1999).   The sentencing court was not required to make

findings of fact about the reasonable foreseeability of Bagley’s

murder.   The relevant conduct for which Sparks is held

accountable is pursuant to U.S.S.G. § 1B1.3(a)(1)(A), not

subsection (a)(1)(B), based on Sparks’ own conduct.   See United

States v. Carreon, 11 F.3d 1225, 1237 n.60 (5th Cir. 1994).     The

district court properly applied the cross reference to the murder

guideline.

     Sparks’ remaining argument, concerning the district court’s

determination not to adjust Sparks’ offense level for acceptance

of responsibility, is equally unavailing.   The district court did

not clearly err.   See United States v. Tremelling, 43 F.3d 148,

152 (5th Cir. 1995).

     AFFIRMED.